                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

RICK GANDY,

              Plaintiff,

v.                                                         CV No. 17-558 JCH/CG

RWLS, LLC, et al.,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Plaintiff’s Motion in Support of Rule 23

Class Certification (“Motion to Certify Class” or “Motion”), (Doc. 47), filed April 19, 2018,

and Defendants’ Response in Opposition to Plaintiff’s Motion in Support of Rule 23

Class Certification, (Doc. 53), filed May 31, 2018. This matter is also before the Court

on Defendants’ Motion to Strike Part of Plaintiff’s Motion in Support of Rule 23 Class

Certification (“Motion to Strike”), (Doc. 52), filed May 31, 2018. Plaintiff did not file a

response to this motion and the time for doing so has passed. In addition, this matter is

before the Court on Plaintiff’s Opposed Motion for Leave to File 1-Day Late Reply in

Support of Class Certification (“Motion to File Late Reply”), (Doc. 58), filed July 6, 2018;

Defendants’ Response in Opposition to Plaintiff’s Motion for Leave to File 1-Day Late

Reply in Support of Class Certification, (Doc. 60), filed July 10, 2018; and Plaintiff’s

Reply in Support of Opposed Motion for Leave to File 1-Day Late Reply in Support of

Class Certification, (Doc. 61), filed July 23, 2018.

       Having considered the briefs, the record of the case, and the relevant law,

Defendants’ Motion to Strike Part of Plaintiff’s Motion in Support of Rule 23 Class

Certification, (Doc. 52), is GRANTED IN PART; Plaintiff’s Opposed Motion for Leave to
File 1-Day Late Reply in Support of Class Certification, (Doc. 58), is GRANTED; and

Plaintiff’s Motion in Support of Rule 23 Class Certification, (Doc. 47), is DENIED.

  I.     Background

         Defendant RWLS, LLC, is an oilfield service company headquartered in Texas

that provides ballistic and other oilfield services to customers in Texas, Oklahoma, New

Mexico, Louisiana, Mississippi, and Pennsylvania. (Doc. 1 at 1); (Doc 53 at 2-3). Plaintiff

worked for Defendants in New Mexico as an operator and rigger from October 27, 2014

to June 19, 2015. (Doc. 1 at 2); (Doc. 53 at 3). Plaintiff was paid on a salary plus bonus

basis until December 1, 2014, when he was changed to an hourly employee. (Doc. 53

at 3).

         On May 16, 2017, Plaintiff filed his Complaint as a class action under Federal

Rule of Civil Procedure 23 on behalf of “all of Defendants’ Field Employees who

received pay on a salary or salary plus non-discretionary bonus basis who worked in

excess of 40 hours in at least one workweek in New Mexico over the past three years.”

(Doc. 1 at 2). Plaintiff claims Defendants misclassified him and other employees as

exempt from overtime and paid them on a salary plus bonus basis without overtime

compensation in violation of the New Mexico Minimum Wage Act (“NMMWA”), N.M.S.A.

§ 50-4-22. Id. at 1.

         Defendants filed a motion to dismiss Plaintiff’s Complaint, arguing: (1) Plaintiff

failed to plead sufficient facts to support a reasonable inference that Plaintiff received

less than the overtime pay he was due; and (2) this case cannot proceed as a matter of

law as a Rule 23 class action, but must proceed as a collective action under the Fair

Labor Standards Act (“FLSA”). (Doc. 12). On April 23, 2018, the Court denied



                                               2
Defendants’ motion to dismiss, finding that Plaintiff sufficiently stated a claim for failure

to pay overtime as required by the NMMWA, and that Rule 23 applies to Plaintiff’s

NMMWA claim brought on behalf of himself and the proposed class members. (Doc.

48). While Defendants’ motion to dismiss was pending, the Court entered a bifurcated

scheduling order, setting deadlines for discovery related to class certification and a

briefing schedule for a class certification motion. (Doc. 28)

       In his Motion to Certify Class, Plaintiff asks the Court to certify a class of

Defendants’ employees who were misclassified as exempt from the NMMWA’s overtime

provision. (Doc. 47 at 3). In support, Plaintiff contends the proposed class satisfies all

four prongs of Rule 23(a) and satisfies the predominance and superiority requirements

of Rule 23(b)(3). Id. at 21-35. Defendants oppose the Motion, arguing that Plaintiff has

not satisfied any of the four prongs of Rule 23(a) and that the class does not satisfy

Rule 23(b)(3) because individual issues predominate over common issues and a class

action is not the superior method to adjudicate this lawsuit. (Doc. 53 at 6-24).

 II.   Legal Standard

       A. Federal Rule of Civil Procedure 23

       “The class action is an exception to the usual rule that litigation is conducted by

and on behalf of the individual named parties only.” Wal-Mart Stores, Inc. v. Dukes, 564

U.S. 338, 348 (2011) (citation omitted). The party moving for class certification must

clearly satisfy the four requirements of Rule 23(a) and at least one of the three

categories of classes described in Rule 23(b). See Trevizo v. Adams, 455 F.3d 1155,

1162 (10th Cir. 2006). A court has broad discretion in determining whether to certify a

class under Rule 23. Amgen Inc. v. Connecticut Ret. Plans & Trust Funds, 564 U.S.



                                              3
455, 465-66 (2013). In considering a class certification motion, the court must conduct a

rigorous analysis that may overlap with the merits of the movant’s underlying claims.

Rector v. City & Cty. of Denver, 348 F.3d 935, 949 (10th Cir. 2003). In addition, the

Tenth Circuit has held that district courts should apply a “strict burden of proof” to class

certification issues. Wallace B. Roderick Revocable Living Trust v. XTO Energy, Inc.,

725 F.3d 1213, 1218 (10th Cir. 2013). Therefore, the party moving for class certification

may not merely allege that the Rule 23 prerequisites are met; instead the party must

“affirmatively demonstrate” that the prerequisites exist “in fact.” Wal-Mart Stores, 564

U.S. at 351 (“Rule 23 does not set forth a mere pleading standard.”).

       B. New Mexico Minimum Wage Act

       The NMMWA provides in relevant part that “[a]n employee shall not be required

to work more than forty hours in any week of seven days, unless the employee is paid

one and one-half times the employee’s regular hourly rate of pay for all hours worked in

excess of forty hours.” N.M.S.A. § 50-4-22(D). The NMMWA does not specifically define

“employee,” but provides a list of workers who do not fall within its definition of

“employee.” § 50-4-21(C). Defendants contend the administrative, executive, and

piecework/flat-rate exemptions, § 50-4-21(C)(2) and (5), apply to the proposed class

members. (Doc. 53 at 11-19).

III.   Analysis

       A. Defendants’ Motion to Strike

       In their Motion to Strike, Defendants state that Plaintiff’s Motion to Certify Class

exceeds the number of pages allowed by Local Rule 7.5 and Plaintiff did not obtain

leave of court to extend the length of his Motion. (Doc. 52 at 1). Defendants ask the



                                              4
Court to either strike the eight pages that exceed the allowable page limit, or not

consider those pages when rendering its decision. Id. In addition, Defendants ask the

Court to strike Plaintiff’s reference to a YouTube video in the Motion to Certify Class. Id.

at 1-2; (Doc. 47 at 15). Defendants state the video “is unsubstantiated, lacks credibility,

and Plaintiff has established no foundation regarding its authenticity or accuracy.” (Doc.

52 at 2).

       Plaintiff did not respond to Defendants’ Motion to Strike, which constitutes

consent to grant the motion. D.N.M. LR-Civ. 7.1(b). Nevertheless, the Court declines to

exercise its discretion to strike pages 28-35 of Plaintiff’s Motion to Certify Class. See In

re Hopkins, 1998 WL 704710, at *3, n.6 (10th Cir. Oct. 5, 1998) (unpublished)

(explaining it is within the Court’s discretion to strike a filing that is not allowed by the

Court’s local rules). The eight pages at issue include Plaintiff’s reasoning as to why the

proposed class satisfies Rules 23(a) and 23(b)(3) and are therefore essential to the

Court’s consideration of Plaintiff’s Motion. Moreover, Defendants do not identify any

prejudice from the extra pages and, had Plaintiff requested leave to exceed the page

limitations, the Court sees no reason why that request would not have been granted.

For these reasons, the Court will deny Defendants’ Motion to Strike as to the excess

pages in Plaintiff’s Motion to Certify Class.

       Regarding the YouTube video, the Court agrees with Defendants that Plaintiff

failed to establish a foundation regarding the video’s authenticity or accuracy. In his

Motion to Certify Class, Plaintiff “invites the Court to watch a video of wireline operations

to understand the technical and manual duties that all Field Employees perform at

jobsites.” (Doc. 47 at 15). Defendants contend this video was uploaded by an unknown



                                                5
person, was not recorded by Plaintiff, and does not document services performed by

Defendants or any of their employees. (Doc. 52 at 2). Plaintiff does not dispute these

assertions. Therefore, the Court will grant Defendants’ Motion to Strike as to the video

and the Court will not rely on the video in making its decision.

       B. Plaintiff’s Motion to File Late Reply

       After receiving two extensions of time, (Docs. 44 and 46), Plaintiff’s reply to his

Motion to Certify Class was due on July 5, 2018, (Doc. 57). On July 6, 2018, Plaintiff

filed his opposed Motion to File Late Reply, asking the Court to allow him to file his

Reply one day late and attaching his Reply to the motion. (Doc. 58 at 1); (Doc 58-1).

Plaintiff states that when he filed his Motion to Certify Class, he did not know what

defenses Defendants would assert because Defendants had not yet filed their Answer

to the Complaint. Id. at 1-2. Plaintiff states he was unable to properly gauge how long it

would take him to prepare his Reply because “the additional defenses—including the

statute of limitations and administrative exemptions—asserted in the Response took

more time than anticipated.” Id. at 3. In addition, Plaintiff contends he did not have an

opportunity to engage in discovery regarding Defendants’ affirmative defenses because

they were asserted after he filed his Motion to Certify Class. Id. at 2-3. Therefore,

Plaintiff asks the Court to allow him to file his Reply one day late, and further asks the

Court to allow him to engage in additional discovery if his Motion to Certify Class is

denied. Id. at 3-4.

       Defendants oppose Plaintiff’s Motion to File Late Reply because Plaintiff received

two extensions of time to file his Reply, giving him a total of 35 days to prepare it, and

the parties were given ample time for discovery related to class certification. (Doc. 60 at



                                             6
1-2). Defendants state they disclosed their anticipated defenses to Plaintiff in response

to written discovery requests, and Plaintiff never objected to those responses. Id. at 2-3.

Defendants argue they will be prejudiced if Plaintiff is permitted to file a late reply

because Plaintiff raises new arguments in the reply and mischaracterizes the evidence

and applicable law. Id. at 3. Defendants further state that, because Plaintiff essentially

admits he does not have enough evidence to support his Motion to Certify Class at this

time, “the proper procedure would be to deny Plaintiff’s motion for class certification, let

the parties proceed through discovery, and give Plaintiff another bite at the apple once

discovery ends (if necessary).” Id. at 4.

       In his reply to the Motion to File Late Reply, Plaintiff argues Defendants are not

prejudiced by the late filing because the delay was very short, but Plaintiff would be

prejudiced if the Court does not consider the reply. (Doc. 61 at 1-2). Plaintiff further

contends that Defendants did not clearly raise their affirmative defenses in their

discovery responses, so Plaintiff was “was caught off guard by the defenses” and was

unable to conduct sufficient discovery. Id. at 2-3.

       Whether to excuse a late filing is within a court’s discretion, and untimely filings

are generally allowed absent a showing of prejudice to opposing parties. See Burnham

v. Humphrey Hospitality Reit Trust, Inc., 403 F.3d 709, 712 (10th Cir. 2005) (allowing a

party to file a brief approximately two months late). Defendants state they will be

prejudiced by Plaintiff’s late filing because Plaintiff raises new arguments and

mischaracterizes the evidence and applicable law in the untimely reply. (Doc. 60 at 3).

However, these alleged deficiencies are not due to Plaintiff’s reply being filed one-day

late, and the proper procedure to address new arguments raised in a reply is through a



                                              7
motion to file a surreply. See Green v. New Mexico, 420 F.3d 1189, 1196 (10th Cir.

2005) (explaining that the purpose of a surreply is to afford “the nonmoving party . . . an

opportunity to respond to new material raised for the first time in the movant’s reply”).

Given the short delay and absence of prejudice to Defendants due to the delay, the

Court will grant Plaintiff’s Motion to File Late Reply.

       Nevertheless, the Court finds it necessary to address Plaintiff’s claims that he

was not given fair notice of Defendants’ defenses and did not have adequate time to

conduct class certification discovery. Pursuant to Rules 12(b) and 12(f), Defendants

filed a motion to dismiss in lieu of an answer to Plaintiff’s Complaint. (Doc. 12). The

Court ruled on Defendants’ motion to dismiss on April 23, 2018, (Doc. 48), after which

Defendants filed a timely Answer to the Complaint on May 7, 2018, in compliance with

Rule 12(a)(4)(A). See Fed. R. Civ. P. 12(a)(4)(A) (explaining that a responsive pleading

is due within 14 days of a court order denying a motion to dismiss). Therefore,

Defendants did not delay in filing their Answer.

       In addition, on August 25, 2017, the Chief Magistrate Judge entered a bifurcated

scheduling order, setting a deadline of January 12, 2018, for discovery related to class

certification and a deadline of February 12, 2018, for Plaintiff’s motion for class

certification. (Doc. 28). The Court granted two unopposed motions to extend these

deadlines. (Docs. 44 and 46). During this discovery period, Plaintiff served multiple

discovery requests on Defendants regarding potential defenses to the NMMWA and

class certification under Rule 23, and Defendants responded to these questions at

length. See, e.g., (Doc. 61-1 at 10-12, 21-26, 32-37) (Plaintiff’s Interrogatory Nos. 4, 10,

11, 12 and Requests for Production Nos. 1-5, and Defendants’ responses). Plaintiff did



                                              8
not object to the entry of a bifurcated scheduling order and has not moved to compel

additional information from Defendants. Therefore, Plaintiff’s statements that he did not

have an opportunity to engage in class certification discovery is not supported by the

record.

       C. Plaintiff’s Motion to Certify Class

       Plaintiff asks the Court to certify a class of Defendants’ current and former

employees who were paid on a salary plus bonus basis, worked in excess of 40 hours

in at least one week in New Mexico over the last three years, and worked under the job

titles of: Jr. Operator, Operator, Sr. Operator, Operator II, Jr. Engineer, Engineer, Sr.

Engineer, TCP Engineer, Crane Operator, Driver, and Gun Builder/Loader. (Doc. 47 at

3, n.1). Plaintiff argues the class satisfies all four prongs of Rule 23(a) and the

requirements of Rule 23(b)(3). Id. at 21-35.

       In Response, Defendants contend the class does not satisfy any of the

requirements of Rules 23(a) or 23(b)(3). (Doc. 53 at 6-24). Specifically, Defendants

argue individual issues will predominate over common issues because Plaintiff’s

proposed class “will require an employee by employee inquiry to determine potential

damages, potential liability periods, hours worked, hours worked in New Mexico, and

the applicability of multiple exemptions from the overtime requirements.” (Doc. 53 at 7-

8). Defendants further argue a class action is not the superior method to adjudicate this

lawsuit because it is not a negative value case, no other claimants have opted in or filed

a similar action against Defendants in New Mexico, and individual issues will make the

class action unmanageable. Id. at 19-21.




                                                9
       In his Reply, Plaintiff amends his potential class to employees who worked under

the following job titles: “Operator, Junior Operator, Senior Operator, Engineer,

Engineers in Training, Junior Engineer, or Crane Operators.” (Doc. 58-1 at 3)

(eliminating the positions of Operator II, Sr. Engineer, TCP Engineer, Drivers, and Gun

Builder/Loaders; and adding Engineers in Training). Plaintiff maintains the proposed

class satisfies Rule 23 because common evidence shows all class members should not

have been classified as exempt employees under the NMMWA, and because

individualized issues regarding damages, the statute of limitations, and record keeping,

do not predominate to defeat class certification. Id. at 3-14. Plaintiff therefore asks the

Court to grant his Motion to Certify Class or, in the alternative, deny the Motion without

prejudice and allow Plaintiff to conduct additional discovery. Id. at 15.

              1. Rule 23(a)

       All classes must satisfy the prerequisites of Rule 23(a), which are:

              (1) the class is so numerous that joinder of all members is
              impracticable;

              (2) there are questions of law or fact common to the class;

              (3) the claims or defenses of the representative parties are
              typical of the claims or defenses of the class; and

              (4) the representative parties will fairly and adequately
              protect the interests of the class.

Fed. R. Civ. P. 23(a). These four requirements are often referenced as numerosity,

commonality, typicality, and adequacy.

                     a. Numerosity

       Rule 23(a)(1) requires that the class membership is sufficiently large to warrant a

class action because the alternative of joinder is impracticable. Plaintiff states he has


                                             10
satisfied the numerosity requirement because the class is between 100 and 200

members, and because the Court can take into consideration in an employment class

action the employees’ fear of retaliation. (Doc. 47 at 23). Plaintiff attaches to his Motion

a “Preliminary List of Potential Class Members” with over 200 employees sorted by job

title, and including locations worked, hire dates, dates moved to hourly work, and last

dates of employment. (Doc. 47-6 at 1-9). Plaintiff also provides deposition testimony

that Defendants based their employees’ salaries on an expectation that the employees

would work around 60 hours a week. (Doc. 47 at 19).

       Defendants argue Plaintiff has not established that all of the potential class

members have a valid claim under the NMMWA. (Doc. 53 at 21). While Defendants

acknowledge the potential class members all performed at least some work at customer

well sites located in New Mexico, Defendants argue that “the number of class members

with valid claims remains unknown given that the number of actual hours worked in New

Mexico, for each potential class member, remains unknown.” Id. at 21. Therefore,

Defendants contend Plaintiff has failed to establish this prerequisite by a preponderance

of the evidence. Id. at 21-22. Plaintiff does not address the numerosity requirement in

his Reply.

       Some courts have held that numerosity may be presumed at a certain number;

the Tenth Circuit, however, “has never adopted such a presumption.” Trevizo, 455 F.3d

at 1162. Instead, the Tenth Circuit has stated that there is “no set formula” to determine

whether the numerosity requirement is met, and that it is a fact-specific inquiry best left

to the district court’s discretion. Rex v. Owens ex rel. Okla., 585 F.2d 432, 436 (10th Cir.

1978). What matters is whether joinder would be impracticable, not whether the number



                                             11
of proposed class members would cross some threshold. See Horn v. Associated

Wholesale Grocers, Inc., 555 F.2d 270, 275 (10th Cir. 1977) (“Impracticability is

dependent not on any arbitrary limit but upon the circumstances surrounding the

case.”). Because of the fact-specific nature of the inquiry, the Tenth Circuit “grant[s]

wide latitude to the district court in making this determination.” Trevizo, 455 F.3d at

1162. Nevertheless, a plaintiff seeking class certification “must produce some evidence

or otherwise establish by reasonable estimate the number of class members who may

be involved.” Rex, 585 F.2d at 436.

       Here, Plaintiff lists over 200 employees who conducted at least some work in

New Mexico and provides deposition testimony that Defendants based their employees’

salaries on an expectation that the employees would work around 60 hours a week.

(Doc. 47 at 19-22). While Defendants argue that Plaintiff has not established that these

employees actually worked in excess of 40 hours in a week in New Mexico, the

standard for meeting the numerosity requirement does not require such a showing.

Instead, Plaintiff is required to produce “some evidence” or “establish by reasonable

estimate” the number of class members. Rex, 585 F.2d at 437. Based on the evidence

provided by Plaintiff, the Court finds the proposed class is sufficiently large. In addition,

the Court finds that joinder of the proposed class members would be impracticable

based on their geographical dispersion and Plaintiff’s assertion that some class

members may be reluctant to sue individually because they are currently employed by

Defendants. See Amezguita v. Dynasty Insulation, Inc., 2012 WL 12973895, at *4

(D.N.M. Feb. 23, 2012) (unpublished) (explaining that courts should consider the

proposed class members’ “geographical dispersion, degree of sophistication, and . . .



                                             12
reluctance to sue individually, to determine whether joinder would be impracticable”)

(citation omitted). Therefore, the Court finds that Plaintiff has met the numerosity

requirement of Rule 23(a)(1).

                     b. Commonality

       This factor assesses whether “there are questions of law or fact common to the

class.” Fed. R. Civ. P. 23(a)(2). Prior to the United States Supreme Court’s decision in

Wal-Mart Stores, Rule 23’s commonality requirement could be satisfied if the plaintiff

was able to show generally that there were questions of law or fact common to the class

as a whole. See, e.g., Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623-24 (1997)

(explaining the commonality requirement requires only that a common question or

questions exist). In Wal-Mart Stores, however, the Supreme Court clarified that the

existence of a common question is not sufficient, and that a party seeking to certify a

class under Rule 23 must show the common question “is capable of classwide

resolution—which means that determination of its truth or falsity will resolve an issue

that is central to the validity of each one of the claims in one stroke.” 564 U.S. at 348.

The Supreme Court further explained that “[w]hat matters to class certification . . . is not

the raising of common questions—even in droves—but, rather the capacity of a

classwide proceeding to generate common answers apt to drive the resolution of the

litigation.” Id. (emphasis in original) (“Dissimilarities within the proposed class are what

have the potential to impede the generation of common answers.”).

       In the wake of Wal-Mart Stores, one court assessed: “The distinction between

the commonality requirement in Rule 23(a)(2) and the requirement in Rule 23(b)(3) that

common issues predominate over individual ones has become somewhat hazy since



                                             13
the Supreme Court announced that the search for common questions under Rule

23(a)(2) really means the search for questions that can generate classwide answers.”

Torres-Vallejo v. Creativexteriors, Inc., 220 F. Supp. 3d 1074, 1081 (D. Colo. 2016). In

addition, in the context of lawsuits that challenge employment policies, courts

considering whether a proposed class satisfies the commonality requirement must now

examine whether the challenged policy is common to the class as a whole, and whether

the proposed class members share similar job duties. See Wal-Mart Stores, 564 U.S. at

359 (finding that a nation-wide class of employees could not show commonality in a

discrimination suit because the plaintiffs “provide no convincing proof of a companywide

discriminatory pay and promotion policy” that is applicable to all class members); Zuniga

v. Bernalillo County, 319 F.R.D. 640, 689-90 (D.N.M. 2016) (finding the commonality

requirement was not met because the plaintiffs’ discrimination claims were not based on

a policy that was common to the class as a whole).

       In this case, Plaintiff has articulated the following questions that are common to

the proposed class members: (1) whether the class members were misclassified as

exempt from NMMWA’s overtime pay requirements; and (2) whether the class members

worked over 40 hours in at least one workweek in New Mexico without overtime pay in

the three years prior to Plaintiff filing his lawsuit. (Doc. 47 at 25-26). Plaintiff states that

common evidence will be used to determine the answers to these questions, such as

uniform training programs, standardized job descriptions, and standardized policies and

procedures governing pay and the performance of job duties. Id.

       Defendants, however, assert that the common questions cannot be resolved on a

class-wide basis. (Doc. 53 at 22-23). Defendants argue that evidence regarding which



                                               14
exemption applies to which class member will require an assessment of each class

member’s job duties. Specifically, Defendants contend the NMMWA’s executive

exemption will apply to certain engineers depending on whether they: were in charge of

wireline crews on a well site; were the direct line of communication between the

customer and the company; led safety meetings for their crews; disciplined crew

members; handled complaints from crew members; or were responsible for ensuring all

operations were carried out in compliance with applicable safety standards. Id. at 16.

Defendants state this determination will require evidence of each engineer’s day-to-day

job duties. Id. at 16-17.

       Similarly, Defendants argue certain operators and class members working under

other job titles may fall under the NMMWA’s administrative exemption depending on the

employee’s experience level and whether the employee had a commercial driver’s

license or was certified to handle explosives or hazardous materials. Id. at 17-18.

Defendants also contend the piecework/flat-rate exemption will apply to some class

members if they were paid a production bonus, and that this bonus was not uniform and

will require an individualized assessment of each class member’s pay. Id. at 18-19.

       Defendants further argue that common evidence cannot be used to resolve the

question of whether the class members worked more than 40 hours in a workweek in

New Mexico. Defendants state that the proposed class members’ working hours varied

greatly depending on the geographic location of the oil and gas formations they were

assigned to, their job title and experience, and the state of the oil and gas industry over

time. Id. at 12. Therefore, Defendants contend that answering the question of whether

the class members worked more than 40 hours in a workweek in New Mexico will



                                            15
require an individualized assessment of evidence, such as daily driver’s logs and job

tickets for each employee. Id. 12-13.

       In his Reply, Plaintiff maintains he can use evidence that is common to all class

members to show that the NMMWA exemptions do not apply, such as Defendants’ own

admissions and records. (Doc. 58-1 at 3-4, 7-11). For example, Plaintiff contends

Defendants’ job descriptions for its managerial employees show these employees’

duties leave “little room for anyone else to perform administrative or executive functions

at the District level.” Id. at 4. Plaintiff also argues common evidence shows the class

members receive the same training and work in the same operational hierarchy. Id. at 5-

6. Therefore, Plaintiff argues common evidence shows the class members do not fall

under the NMMWA’s administrative, executive, or piecework/flat-rate exemptions

because they are production employees, did not exercise discretion, and were paid on a

salary plus flat-rate basis. Id. at 7-11. In addition, Plaintiff asserts that an analysis of

how many hours each class member worked in New Mexico can be accomplished using

computer records, clerical assistance, and objective criteria, and will not require

individual depositions or evidentiary hearings. Id. at 11.

       For an employee to qualify for the NMMWA’s executive exemption, he or she

must: “(1) perform non-manual work related to the management of business as his

primary duty; (2) exercise discretion; (3) regularly assist executive work or perform

specialized work or assignments; and (4) perform less than 20 percent nonexempt

work.” Rivera v. McCoy Corp., 240 F. Supp. 3d 1150, 1156 (D.N.M. 2017) (citing N.M.

Admin. Code § 11.1.4.7(C)). The administrative exemption requires a finding that the

employee’s primary duty consisted of office or non-manual work related to management



                                               16
policies or general business operations, and included work requiring the exercise of

discretion and independent judgment. See Gagnon v. Resource Tech., Inc., 19 Fed.

Appx. 745, 747-48 (10th Cir. 2001) (unpublished) (applying the FLSA’s definition of

administrative exemption to the plaintiff’s NMMWA claim). The piecework or flat-rate

exemption applies to employees who are “compensated by the job,” and does not apply

to employees who are paid on both a salary and flat-rate basis. Olivo v. Crawford

Chevrolet, Inc., 799 F. Supp. 2d 1237, 1242 (D.N.M. 2011).

       Plaintiff argues he can use common evidence to show that none of these

exemptions apply to the proposed class, such job descriptions, training programs, and

the hierarchy of Defendants’ management positions. However, courts considering

whether employees are exempt from the NMMWA’s overtime pay requirements have

found it necessary to conduct fact-specific inquiries regarding each employee’s specific

job duties. For example, to determine whether an employee was properly classified

under the NMMWA’s executive exemption, the court in Rivera considered evidence

such as: how much time the employee spent performing manual tasks that were not

management-related; how often the employee was in charge of the business; and

whether the employee scheduled or directed employee work, trained employees, or

ordered inventory. 240 F. Supp. 3d at 1157. Similarly, in Gagnon, in deciding whether

the administrative exemption was properly applied, the court looked at the plaintiff’s

day-to-day job duties to see whether she spent more than fifty percent of her time in

administrative functions. 19 Fed. Appx. at 748-49.

       Moreover, several courts in this district have denied motions to certify a class

under Rule 23 because allegations of NMMWA violations could not be resolved using



                                            17
common evidence. In Casias v. Dist. Mngmnt. Corp., Inc., 2014 WL 12710236, at *16

(D.N.M. March 31, 2014) (unpublished), the court found that individualized assessments

were necessary to determine whether the NMMWA’s piecework/flat-rate exemption

applied to the proposed class members. The court explained that “this case does not

lend itself to common proof” because the court “must examine the individual

circumstances of each putative class member and determine how each member, in

actuality, interacted with [the company].” Id. at *18. Therefore, the court denied the

plaintiffs’ motion to certify under Rule 23. Id.

       In addition, in Nez v. Southwest Glass and Glazing, Inc., 2016 WL 10516171, *6-

7 (D.N.M. Dec. 22, 2016) (unpublished), the court found that the question of whether the

defendant paid overtime wages in compliance with the NMMWA “cannot be resolved on

a class-wide basis” because the court will have to consider each class member’s daily

job duties, and because the plaintiffs “have not submitted evidence to support the

existence of a class-wide policy of systemically failing to record time worked.” Similarly,

in Bustillos v. Bd. of Cty. Comm’rs of Hidalgo Cty, 31 F.R.D. 631, 672 (D.N.M. 2015),

the court found that determination of the number of hours the proposed class members

were not properly compensated under the NMMWA would require individual

assessments and significant testimony. Therefore, the court found that “individual

damages calculations have the potential to predominate over the liability issue,” and

declined to certify the class under Rule 23(b)(3). See also Hendricks v. Total Quality

Logistics, LLC, et al., 292 F.R.D. 529, 541 (S.D. Ohio 2013) (finding no commonality for

Rule 23 class certification where the FLSA’s administrative, executive, and highly-

compensated employee exemptions were at issue because each exemption requires



                                              18
different facts to be proved rendering it “impossible for the Court to resolve the

exemption defenses in one stroke”).

       These cases demonstrate that an individualized assessment of the proposed

class members’ day-to-day job duties will be necessary to determine whether

Defendants properly applied the NMMWA’s exemptions. Plaintiff seeks certification of a

class of employees that encompasses seven different job titles, and Defendants claim

they applied three different NMMWA exemptions to the class members. Plaintiff does

not provide evidence of company-wide policies regarding employee classification or

overtime pay. Moreover, the job descriptions provided by Plaintiff do not establish that

the class members had similar job duties. See, e.g., (Doc. 53-3 at 8-15) (chart of

proposed class members’ job descriptions and duties, demonstrating a wide variety of

experience, training, and required skills). Therefore, because determining whether the

NMMWA exemptions apply will involve fact-specific inquiries regarding the employees’

specific job duties, the Court finds that Plaintiff has not satisfied his burden of showing

this question is capable of class-wide resolution.

       In addition, to answer the question of whether the class members worked in

excess of 40 hours in a workweek in New Mexico, Defendants argue the Court will have

to consider individual evidence such as driver’s logs and job tickets. (Doc. 53 at 10). For

employees who did not memorialize their arrival/departure times, written discovery and

individualized testimony may also be necessary to determine the number of hours

worked in New Mexico. Id. at 11. In Bustillos, the court considered whether the

proposed class members were properly compensated under the NMMWA. 31 F.R.D. at

671-72. The court explained that “if employees failed to record pre-shift or post-shift



                                             19
time, this determination will be subject to speculation and individual accounts.” Id. at

671. Therefore, the court found that the proposed class presented questions requiring

individual assessments and significant testimony and declined to certify the class under

Rule 23(b)(3). Id. at 672. The Court finds no difference in this case, wherein calculating

the number of hours each class member worked in New Mexico may require evaluation

of individual driver logs and job tickets and cannot be accomplished using common

evidence.

       Based on the foregoing, the Court finds that resolving the questions of whether

the class members are exempt from the NMMWA’s overtime pay requirement, and

whether they worked in excess of 40 hours in a workweek in New Mexico, would require

the Court to make individualized determinations. As such, the common questions

presented in this case are not capable of class-wide resolution, so the proposed class

does not satisfy the commonality requirement. See Callari v. Blackman Plumbing

Supply, Inc., 307 F.R.D. 67, 76-77 (E.D.N.Y. 2015) (finding Rule 23’s commonality

requirement was not met where the plaintiff had no evidence of company-wide policies

regarding employee classification or overtime, or that all proposed class members were

classified as exempt under the same provisions of the New York Labor Law, and only

had anecdotal evidence that some of the class members worked more than forty hours

per week).

                     c. Typicality, Adequacy, and Rule 23(b)(3)

       For the same reasons Plaintiff does not satisfy Rule 23(a)’s commonality

requirement, he also cannot meet the rule’s typicality or adequacy requirements. Rule

23(a)(3) requires that “the claims or defenses of the representative parties are typical of



                                            20
the claims or defenses of the class.” Rule 23(a)(4) provides that the proposed class

representative must adequately represent the class, which requires the Court to

determine whether the named plaintiffs and their counsel: (1) have any conflicts with

other class members; and (2) will vigorously prosecute the action on behalf of the class.

See Rutter & Wilbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1187-88 (10th Cir. 2002).

Because Plaintiff’s job title and duties differ from many of the proposed class members,

his claims and defenses are not typical of the class and they may be in conflict with

those of other class members. See Wal-Mart Stores, 564 U.S. at 349, n.5 (explaining

that the commonality, typicality, and adequacy-of-representation requirements under

Rule 23(a) “tend to merge,” with the commonality and typicality criteria serving “as

guideposts for determining whether . . . the named plaintiff’s claim and the class claims

are so interrelated that the interests of the class members will be fairly and adequately

protected in their absence”).

       Additionally, the Court finds that the proposed class does not satisfy the

requirements of Rule 23(b)(3), which requires a showing that “questions of law or fact

common to putative class members predominate over any questions affecting only

individual members, and that a class action is superior to other available methods for

fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). Since

Plaintiff has not established that the proposed class meets Rule 23(a)’s commonality or

typicality requirements, the class cannot meet the more demanding requirements of

Rule 23(b)(3). See Amchem, 521 U.S. at 609 (“Rule 23(a)(2)’s ‘commonality

requirement’ is subsumed under, or superseded by, the more stringent Rule 23(b)(3)

requirement that questions common to the class ‘predominate over’ other questions.”);



                                             21
Callari, 307 F.R.D. at 80 (explaining that, because the court previously found the plaintiff

failed to meet the Rule 23(a) commonality and typicality requirements, “it follows that

the proposed class also fails to meet the more demanding requirements of Rule

23(b)(3)”).

       D. Plaintiff’s Notice of Supplemental Authority

       Finally, the Court addresses Plaintiff’s Notice of Supplemental Authority, (Doc.

63), filed November 1, 2018, in which Plaintiff states that he became aware of additional

authority after he filed his Reply in support of his Motion to Certify Class. Plaintiff

attaches an email from the New Mexico Department of Workforce Solutions that

Plaintiff’s counsel received on November 30, 2017; an FLSA regulation that was last

amended in 1970; and a 1981 opinion letter by the Department of Labor regarding

FLSA regulations. (Doc. 63-1, 63-2, and 63-3). Plaintiff states these authorities “cast

doubt” on Defendants’ contentions that the NMMWA only applies to employees who

worked in excess of 40 hours in a given workweek in New Mexico. (Doc. 63 at 1).

       Local Rule 7.8 permits a party to file a notice of supplemental authority if

“pertinent and significant authorities” come to the party’s attention after the party’s brief

has been filed but before the Court has entered a decision. Plaintiff does not explain

why he only became aware of these authorities after his Motion to Certify Class was

briefed even though they were available to Plaintiff prior to any briefing. Regardless, the

2017 email opines on the applicability of the NMMWA in the context of minimum wage

and does not address the overtime provisions of the NMMWA which are at issue in this

case. In addition, the FLSA authority is not controlling as to the NMMWA questions




                                              22
raised in the Motion to Certify Class. Therefore, Plaintiff’s supplemental authorities do

not affect the Court’s decision.

IV.    Conclusion

       For the reasons stated above, the Court finds that Plaintiff has not satisfied the

requirements for Rule 23 for certification of the proposed class. If Plaintiff is able to

present evidence demonstrating that a narrower class of employees meets the

requirements for Rule 23 class certification, the Court may reconsider its decision. See

Fed. R. Civ. P. 23(c)(1)(C) (“An order that grants or denies class certification may be

altered or amended before final judgment”).

       IT IS THEREFORE ORDERED that Defendants’ Motion to Strike Part of

Plaintiff’s Motion in Support of Rule 23 Class Certification, (Doc. 52), is GRANTED IN

PART; Plaintiff’s Opposed Motion for Leave to File 1-Day Late Reply in Support of

Class Certification, (Doc. 58), is GRANTED; and Plaintiff’s Motion in Support of Rule 23

Class Certification, (Doc. 47), is DENIED.

       IT IS SO ORDERED.




                                    _____________________________________
                                    THE HONORABLE JUDITH C. HERRERA
                                    UNITED STATES DISTRICT JUDGE




                                              23
